DIREXION SHARES ETF TRUST Direxion S&P RC 1500® Volatility Response Shares Direxion S&P RC 600® Volatility Response Shares Direxion S&P RC 500® Volatility Response Shares Direxion S&P Latin America 40 RC Volatility Response Shares Supplement dated January 6, 2012 to the Prospectus dated October 28, 2011 (“Prospectus”) Effective immediately, the names of the Direxion S&P RC 1500® Volatility Response Shares, Direxion S&P RC 600® Volatility Response Shares and Direxion S&P RC 500® Volatility Response Shares are changed as follows: Current Fund Name New Fund Name* Direxion S&P RC 1500® Volatility Response Shares Direxion S&P 1500® RC Volatility Response Shares Direxion S&P RC 600® Volatility Response Shares Direxion S&P 600® RC Volatility Response Shares Direxion S&P RC 500® Volatility Response Shares Direxion S&P 500® RC Volatility Response Shares * Each Fund name used hereafter in this Supplement will be the Fund name as changed by this Supplement. In addition, effective immediately, the corresponding indices’ names and descriptions for each of the Direxion S&P 1500® RC Volatility Response Shares, Direxion S&P 600® RC Volatility Response Shares, Direxion S&P 500® RC Volatility Response Shares and Direxion S&P Latin America 40 RC Volatility Response Shares (collectively, the “Funds”) are changed as follows: Fund Current Index Name New Index Name Direxion S&P 1500® RC Volatility Response Shares S&P 1500® Risk Control Index S&P Composite 1500® Dynamic Rebalancing Risk Control Index Direxion S&P 600® RC Volatility Response Shares S&P 600® Risk Control Index S&P SmallCap 600® Dynamic Rebalancing Risk Control Index Direxion S&P 500® RC Volatility Response Shares S&P 500® Risk Control Index S&P 500® Dynamic Rebalancing Risk Control Index Direxion S&P Latin America 40 RC Volatility Response Shares S&P Latin America Risk Control Index S&P Latin America 40 Dynamic Rebalancing Risk Control Index New Index Descriptions Direxion S&P 1500® RC Volatility Response Shares The S&P Composite 1500® Dynamic Rebalancing Risk Control Index is designed to respond to the volatility of the S&P 1500® Index.The S&P 1500® Index is a composite index of the S&P 500® Index, S&P 400® Index and S&P 600® Index, which are composed of stocks representing the large capitalization, mid capitalization and small capitalization segments of the U.S. equity market, respectively.The Index is composed of equity securities of the S&P 1500® Index (the “Stock Component”) and fixed income securities, including U.S. Treasury Bills (the “Cash Component”).The Index responds to volatility by establishing a specific volatility target that adjusts the Index’s components among an allocation to the Stock Component and the Cash Component based upon realized exponentially-weighted historical volatility of the S&P 1500® Index.The exponentially-weighted historical volatility calculation weights the more recent historical periods more heavily than older periods.As these volatility targets are met, the Index may be rebalanced as frequently as daily.However, regardless of whether volatility targets are met, the Index will rebalance at least monthly.As volatility increases, exposure to the Stock Component will decrease and exposure to the Cash Component will increase. As volatility decreases, exposure to the Stock Component will increase and exposure to the Cash Component will decrease.Based on the exponentially-weighted historical volatility of the S&P 1500® Index, the percentage exposure to the Stock Component is expected to range between 10% and 150%, and at no point would exceed 150%.In this regard, the Fund generally will invest in financial instruments when the Stock Component exceeds 100%.Exposure to the Cash Component is expected to range between 0% and 90%, though to the extent exposure to the Stock Component exceeds 100%, the Index will account for expected financing charges associated with gaining such exposure. 1 Direxion S&P 600® RC Volatility Response Shares The S&P SmallCap 600® Dynamic Rebalancing Risk Control Index is designed to respond to the volatility of the S&P 600® Index.The S&P 600® Index measures the small capitalization segment of the domestic equity market, composed of 600 stocks of companies with capitalizations usually ranging between $300 million and $1.4 billion.The Index is composed of equity securities of the S&P 600® Index (the “Stock Component”) and fixed income securities, including U.S. Treasury Bills (the “Cash Component”).The Index responds to volatility by establishing a specific volatility target that adjusts the Index’s components among an allocation to the Stock Component and the Cash Component based upon realized exponentially-weighted historical volatility of the S&P 600® Index.The exponentially-weighted historical volatility calculation weights the more recent historical periods more heavily than older periods.As these volatility targets are met, the Index may be rebalanced as frequently as daily.However, regardless of whether volatility targets are met, the Index will rebalance at least monthly.As volatility increases, exposure to the Stock Component will decrease and exposure to the Cash Component will increase. As volatility decreases, exposure to the Stock Component will increase and exposure to the Cash Component will decrease.Based on the exponentially-weighted historical volatility of the S&P 600® Index, the percentage exposure to the Stock Component is expected to range between 10% and 150%, and at no point would exceed 150%.In this regard, the Fund generally will invest in financial instruments when the Stock Component exceeds 100%.Exposure to the Cash Component is expected to range between 0% and 90%, though to the extent exposure to the Stock Component exceeds 100%, the Index will account for expected financing charges associated with gaining such exposure. Direxion S&P 500® RC Volatility Response Shares The S&P 500® Dynamic Rebalancing Risk Control Index is designed to respond to the volatility of the S&P 500® Index.The S&P 500® Index measures the large capitalization segment of the domestic equity market, composed of stocks of the 500 domestic companies with the largest capitalization.The Index is composed of equity securities of the S&P 500® Index (the “Stock Component”) and fixed income securities, including U.S. Treasury Bills (the “Cash Component”).The Index responds to volatility by establishing a specific volatility target that adjusts the Index’s components among an allocation to the Stock Component and the Cash Component based upon realized exponentially-weighted historical volatility of the S&P 500® Index.The exponentially-weighted historical volatility calculation weights the more recent historical periods more heavily than older periods.As these volatility targets are met, the Index may be rebalanced as frequently as daily.However, regardless of whether volatility targets are met, the Index will rebalance at least monthly.As volatility increases, exposure to the Stock Component will decrease and exposure to the Cash Component will increase. As volatility decreases, exposure to the Stock Component will increase and exposure to the Cash Component will decrease.Based on the exponentially-weighted historical volatility of the S&P 500® Index, the percentage exposure to the Stock Component is expected to range between 10% and 150%, and at no point would exceed 150%. In this regard, the Fund generally will invest in financial instruments when the Stock Component exceeds 100%.Exposure to the Cash Component is expected to range between 0% and 90%, though to the extent exposure to the Stock Component exceeds 100%, the Index will account for expected financing charges associated with gaining such exposure. 2 Direxion S&P Latin America 40 RC Volatility Response Shares The S&P Latin America 40 Dynamic Rebalancing Risk Control Indexis designed to respond to the volatility of the S&P Latin America 40 Index.The S&P Latin America 40 Index is an index of 40 stocks drawn from four major Latin American markets: Brazil, Chile, Mexico and Peru.The constituents are leading, large, liquid, blue chip companies from the Latin American markets, capturing 70% of the total market capitalization of each of their respective Latin American markets.The Index is composed of equity securities of the S&P Latin America 40 Index (the “Stock Component”) and fixed income securities, including U.S. Treasury Bills (the “Cash Component”).The Index responds to volatility by establishing a specific volatility target that adjusts the Index’s components among an allocation to the Stock Component and the Cash Component based upon realized exponentially-weighted historical volatility of the S&P Latin America 40 Index.The exponentially-weighted historical volatility calculation weights the more recent historical periods more heavily than older periods.As these volatility targets are met, the Index may be rebalanced as frequently as daily.However, regardless of whether volatility targets are met, the Index will rebalance at least monthly.As volatility increases, exposure to the Stock Component will decrease and exposure to the Cash Component will increase. As volatility decreases, exposure to the Stock Component will increase and exposure to the Cash Component will decrease.Based on the exponentially-weighted historical volatility of the S&P Latin America 40 Index, the percentage exposure to the Stock Component is expected to range between 10% and 150%, and at no point would exceed 150%. In this regard, the Fund generally will invest in financial instruments when the Stock Component exceeds 100%.Exposure to the Cash Component is expected to range between 0% and 90%, though to the extent exposure to the Stock Component exceeds 100%, the Index will account for expected financing charges associated with gaining such exposure. Contractual Fee Waiver Effective immediately, Rafferty Asset Management, LLC’s (the “Adviser”) has agreed to a contractual waiver of 0.10% of the Advisor’s management fee for each of the Funds listed above through April 1, 2013.In addition, the Board of Trustees of the Trust has approved and the Adviser has contractually agreed to waive all or a portion of its management fee and/or reimburse the Funds for “Other Expenses” through April 1, 2013, to the extent that a Fund’s Net Annual Operating Expenses exceeds 0.45%.As such, the Annual Fund Operating Expenses table and Expense Example under the section “Fees and Expenses of the Fund” for each Fund is hereby restated as follows: ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees(1) 0.45% Distribution and/or Service (12b-1) Fees 0.00% Other Expenses of the Fund 0.24% Total Annual Fund Operating Expenses 0.69% Expense Waiver/Reimbursement(2) 0.24% Total Annual Fund Operating Expenses After Expense Waiver/Reimbursement 0.45% Rafferty has contractually agreed to waive 0.10% of its Management Fees through April1, 2013.There is no guarantee that the management fee waiver will continue after April 1, 2013.This contractual waiver may be terminated at any time by the Board of Trustees. The Fund’s adviser, Rafferty Asset Management, LLC (“Rafferty” or the “Adviser”) has contractually agreed to waive all or a portion of its management fee and/or reimburse the Fund for Other Expenses through April 1, 2013, to the extent that the Fund’s Net Annual Operating Expenses exceed 0.45% (excluding, as applicable, among other expenses, taxes, leverage interest, Acquired Fund Fees and Expenses, dividends or interest on short positions, other interest expenses, brokerage commissions, expenses incurred in connection with any merger or reorganization and extraordinary expenses such as litigation).Any expense waiver is subject to reimbursement by the Fund only within the following three years if overall expenses fall below these percentage limitations.This agreement may be terminated or revised at any time with the consent of the Board of Trustees. Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 3 Trading Symbols Effective immediately, the trading symbols have been assigned for the Direxion S&P RC 1500® Volatility Response Shares, Direxion S&P RC 500® Volatility Response Shares and Direxion S&P Latin America 40 RC Volatility Response Shares as follows: Fund Name Ticker Symbol Direxion S&P 1500® RC Volatility Response Shares VSPR Direxion S&P 500® RC Volatility Response Shares VSPY Direxion S&P Latin America 40 RC Volatility Response Shares VLAT Questions regarding these changes may be directed to the Funds at (800) 476-7523. ***** Please retain a copy of this Supplement with your Prospectus. 4
